Per Curiam.

This is an appeal from an order of the Circuit Court dismissing the indigent appellant’s petition of July 1, 1970, for relief under the Uniform Post-Conviction Procedure Act, and his supplemental petition of August 10, 1970. The indigent is represented on this appeal by appointed counsel, namely, O. Harry Bozardt, Jr., of the Orangeburg Bar, who has advised the Court that after a diligent study of the record, he is convinced that the appeal is wholly frivolous and requests permission to withdraw. Complying with the decision of the United States Supreme Court in Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967), counsel has filed a brief setting forth a statement of the facts, the points raised by the petitions and the applicable law. A copy of this brief has been furnished the indigent, who has been advised of his right to file a brief in his own behalf, raising any points that he may choose, within forty-five days of his receipt of counsel’s brief. More than two months have now elapsed and the indigent has failed to respond to this notice.
Under the Anders decision, it now becomes the duty of this court to decide whether counsel’s request to withdraw should be granted. After a full examination of all of the proceedings and the brief of counsel, we have concluded that the appeal, which was undertaken at the insistence of the indigent, is wholly frivolous. Accordingly, the request of counsel to be relieved from further prosecution of the appeal is granted. Pursuant to Rule 23 of the Rules of this Court, in open session, the appeal is dismissed as manifestly without merit and wholly frivolous.